Citation Nr: 0434297	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Atlantic County Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had active service in the United States Coast 
Guard from September 1971 to September 1975.  

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey (RO).  The 
veteran testified at a personal hearing before the Board in 
Washington, D.C. in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

A review of the claims file reveals that although the veteran 
was diagnosed with hepatitis C in October 2001, a November 
2004 statement from T.S., D.O., contains the notation that 
the veteran most likely contracted hepatitis 25-30 years 
earlier, which means that it might have been during service.  
Although this opinion raises the possibility of a connection 
between the veteran's hepatitis C and service, there is no 
clear medical nexus opinion on file by an appropriate 
specialist in liver diseases as to whether the veteran's 
hepatitis C is due to his military service.  In particular, 
the veteran has asserted that he contracted hepatitis C as a 
result of his duties in the Coast Guard that included hauling 
bodies out of the Atlantic and that he has not had any other 
risk factors during his lifetime.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159 (2004).  In light of 
the medical complexity involved in this case, the Board finds 
that an examination is warranted by an appropriate specialist 
to ascertain the etiology of the veteran's hepatitis C.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for 
hepatitis C.  After securing the necessary 
authorization, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran of this and request him to 
provide copies of the outstanding medical 
records.

3.  After the above, the RO should 
arrange for review of the veteran's 
claims file by a health care provider 
with appropriate expertise to determine 
the etiology of the veteran's hepatitis 
C.  The reviewer should provide an 
opinion, based on all of the evidence on 
file, on whether it is as likely as not 
that the veteran's current hepatitis C is 
due to service.  The claims folder, 
including a copy of this Remand, must be 
made available to the reviewer.  If the 
reviewer determines after review of the 
claims file that physical examination of 
the veteran is needed prior to providing 
a nexus opinion, the RO should arrange 
for examination of the veteran by the 
reviewer.  All indicated tests and 
studies, including any pertinent 
consultations, should be accomplished; 
and all clinical findings should be 
reported in detail.  After physical 
examination of the veteran, the examiner 
should provide the medical nexus opinion 
requested above.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed and 
should be associated with the veteran's 
VA claims file.  

4.  The veteran is hereby notified that, 
if an examination is scheduled, it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above has been completed, the 
RO should readjudicate the veteran's claim 
for service connection for hepatitis C, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case.  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).  


